United States Court of Appeals
                              For the First Circuit

No. 06-2506

                             UNITED STATES OF AMERICA,

                                          Appellee,

                                             v.

                                 MELVIN RICHARDSON,

                                   Defendant, Appellant.




                                     ERRATA SHEET

      The opinion of this Court issued on February 8, 2008, is amended as follows:

      On Page 13, Line 16, replace "Sates" with "States"